Citation Nr: 0822524	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-18 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1979 to 
February 1999.

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2006 substantive appeal, the veteran requested a 
hearing at a local VA office before a member of the Board.  
Although the veteran requested a hearing at a local office, a 
hearing in this matter was scheduled to be held in 
Washington, DC in July 2008.  In a June 2008 letter, the 
veteran requested postponement of the scheduled hearing and 
indicted that he wished to have a travel board or 
videoconference hearing at the local VA office instead.  In 
light of the veteran's request, the Board finds that a remand 
is necessary so that a videoconference hearing may be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and schedule a 
videoconference hearing per his June 2008 
request.  Afterwards, the hearing 
transcript should be associated with the 
claims folder.   

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




